DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	The amendment filed on 8/25/2021 has been entered and thus claims 1-23 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn. 	The amendment to claim 16 overcomes the previous 112(a) and 112(b) rejection, therefore the 112(a&b) rejections are hereby withdrawn.                                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. US PGPub. 2019/0173011 of record in view of Youn et al. US PGPub. 2020/0203667 of record and Baek US PGPub. 2020/0176530.
 	 	Regarding claim 1, Kwak teaches a display device (fig. 10) [0028] comprising:  	a substrate (100, fig. 10) [0055];  	a thin film transistor (250a+220+230+210+250b+240, fig. 10; hereinafter called 200’) [0088] on the substrate (100);  	a first electrode (300, fig. 10) [0055] electrically connected to the thin film transistor (200’);  	a light emitting layer (520, fig. 10) [0055] and a second electrode (600, fig. 10) [0080] overlapping the first electrode (300);  	a first partition wall (410, fig. 10) [0060] between the first electrode (300) and the 
    PNG
    media_image1.png
    921
    1692
    media_image1.png
    Greyscale
                                                         Examiner’s fig. 2 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the partition walls of Kwak in the manner as  	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. US PGPub. 2019/0173011 of record in view of Youn et al. US PGPub. 2020/0203667 of record and Baek US PGPub. 2020/0176530 as applied to claim 1 above, and further in view of Kang et al. US PGPub. 2011/0272715 of record.
.     
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. US PGPub. 2019/0173011 of record in view of Youn et al. US PGPub. 2020/0203667 of record and Baek US PGPub. 2020/0176530 as applied to claim 1 above, and further in view of Managaki US PGPub. 2019/0165058 of record. 	Regarding claim 5, Kwak in view of Youn and Baek does not teach the display device of claim 1, wherein the first electrode (300) comprises a first layer, a second layer, and a third layer, wherein each of the first layer and the third layer comprises ITO, IZO, ZnO, In.sub.2O.sub.3, IGO, or AZO, and wherein the second layer comprises Ag, Mg, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr, or a compound thereof.  	However, Managaki teaches a display device (fig. 1B) [0009], wherein the first electrode (102, fig. 1B) [0025] comprises a first layer (102a, fig. 1B) [0025], a second layer (102a, fig. 1B) [0025], and a third layer (102a, fig. 1B) [0025], wherein each of the first layer (102a) and the third layer (102c) comprises ITO [0025], IZO [0025], ZnO, In.sub.2O.sub.3, IGO, or AZO, and wherein the second layer (102b) comprises Ag [0025], Mg, Al [0025], Pt, Pd, Au, Ni, Nd, Ir, Cr, or a compound thereof (Managaki, fig. 1B, [0025]).
 At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material/structure of the first electrode of Kwak with the material and stack structure of the first electrode of Managaki because such stack structure and materials of the first electrode layer of and OLED is well known in the art and such material/structure are art recognized and suitable for the intended purpose of having a work function of a surface of the electrode to be high to efficiently inject holes to the emission layer as well as preferably exhibit a high reflectance with respect to visible light in order to reflect the light emission  (Managaki, [0025]) (see MPEP 2144.07).
 	Claims 17, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. US PGPub. 2019/0173011 of record in view of Baek US PGPub. 2020/0176530.
 	Regarding claim 17, Kwak teaches a display device (fig. 10) [0028] comprising:  	a substrate (100, fig. 10) [0055];  	a thin film transistor (250a+220+230+210+250b+240, fig. 10; hereinafter called 200’) [0088] on the substrate (100); 	a first electrode (300, fig. 10) [0055] connected to the thin film transistor (200’);  	a layer (passivation layer 260, fig. 10) [0083] between the first electrode (300) and the thin film transistor (200’);  	a first partition wall (420, fig. 10) [0060] and a second partition wall (410, fig. 10) [0060] overlapping the insulating layer (270); and  	a light emitting layer (520, fig. 10) [0055] and a second electrode (600, fig. 10) [0080] overlapping the first electrode (300), 	 wherein an end of the second partition wall (410) contacts an upper surface of the first electrode (300) (Kwak et al., fig. 10). 	But Kwak does not explicitly teach wherein the passivation layer (260) is an  	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. US PGPub. 2019/0173011 of record in view of Baek US PGPub. 2020/0176530 as applied to claim 17 above, and further in view of Yang et al. US PGPub. 2017/0373124 of record. 	Regarding claim 19, Kwak in view of Baek does not teach the display device of claim 17, wherein an amount of at least one of a black pigment and a black dye in the first partition wall (420) is greater than an amount of at least one of a black pigment and a black dye comprised in the second partition wall (410).  	However, Yang teaches a display device (100, fig. 1) [0050] comprising a first partition wall (142, fig. 1) [0122] and a second partition wall (141, fig. 1) [0122], wherein an amount of at least one of a black pigment and a black dye in the first partition wall (142) is greater than an amount of at least one of a black pigment and a black dye comprised in the second partition wall (141) [0122] (Yang et al., fig, 1, [0122]).. 	

                             Allowable Subject Matter
Claims 3, 6-7, 9, 12, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device wherein “the second partition wall comprises a first region and a second region that have different thicknesses, and wherein a difference between the first maximum distance and the second maximum distance is due to the first region and the second region having different thicknesses” as recited in claims 3 and 20 in combination with claims 1 and 17, respectively; 	a display device wherein “a surface of the first electrode defines a groove exposing the second layer” as recited in claim 6 and in combination with the rest of the limitations of claim 5 and 1; 	a display device comprising “a third partition wall on the second partition wall, wherein a difference between the first maximum distance and the second maximum distance is due to the third partition wall being on only one of the first side or the second side” as recited in claim 7 and in combination with claim 1;
 	a display device wherein “the second partition wall comprises a first region and a second region that have different thicknesses, and wherein a difference between the first maximum distance and the second maximum distance is due to the first region and the second region having different thicknesses” as recited in claim 9 and in combination with claims 1 and 8;
 	 a display device comprising “a third partition wall on the first partition wall, wherein a difference between the first maximum distance and the second maximum distance is due to the third partition wall being on only one of the first side or the second side” as recited in 12 and in combination with claims 8 and 1; and
 	a display device wherein “the first partition wall is spaced from the first electrode” in combination with the limitation wherein “an end of the second partition wall contacts an upper surface of the first electrode, and wherein a first maximum distance from the substrate to the second electrode in a thickness direction on a first side of the light emitting layer is different than a second maximum distance from the substrate to the second electrode in a thickness direction on a second side of the light emitting layer” as recited in claim 16..
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display device wherein “an amount of sulfur (S) in the first partition wall is less than an amount of sulfur (S) in the second partition wall” in combination with “a first partition wall and a second partition wall overlapping the insulating layer” and wherein “an end of the second partition wall contacts an upper surface of the first electrode” as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	


Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892